

SEVERANCE AGREEMENT
SEVERANCE AGREEMENT (“Agreement”), dated effective _____________, 20__
(“Commencement Date”) by and between Crown Castle International Corp. and
_________________ (the “Executive”).
This Agreement sets forth the terms and conditions of contingent severance
arrangements between the Company (as defined below) and the Executive and
cancels and supersedes all other severance related agreements between the
parties.
I.
DEFINITIONS

For all purposes hereof, the following defined terms have the meanings set forth
below:
1.1    “Accrued Obligations” means all (i) accrued but unpaid Base Salary to the
Executive’s Date of Termination, (ii) any earned but unpaid bonus (other than
the Current Annual Bonus and Prior Year Bonus), and (iii) any benefits for which
the Executive is eligible under the terms of any benefit Plan of the Company or
its subsidiaries.
1.2    “Annual Bonus” means the Executive’s target annual bonus for the calendar
year with the Date of Termination.
1.3    “Base Salary” means the greater of (i) the Executive’s annual base salary
as of the date of Executive’s Qualifying Termination (without taking into
account any reductions that constitute Good Reason) or (ii) if applicable, the
Executive’s annual base salary in effect on the date of a Change in Control.
1.4    “Cause” means (i) the Executive’s conviction of, or plea of guilty or
nolo contendere to, any criminal violation involving dishonesty, fraud or breach
of trust, or any felony which materially adversely affects the Company or (ii)
willful engagement by the Executive in gross misconduct in the performance of
duties owed the Company that materially adversely affects the Company.
1.5    “Change in Control” has the meaning set forth on Schedule 1 hereto.
1.6    “Change in Control Period” means the period beginning on the date of a
Change in Control and ending on the second anniversary of that Change in
Control.
1.7    “Code” means Internal Revenue Code of 1986, as amended.
1.8    “Company” means Crown Castle International Corp. and any successors
thereto.
1.9    “Current Annual Bonus” means the Executive’s target annual bonus for the
calendar year with the Date of Termination, prorated on a daily basis from the
beginning of the calendar year to the Date of Termination.
1.10    “Date of Termination” means the effective date of the termination of the
Executive’s employment with the Company and its subsidiaries (as set forth in
the Notice

1



--------------------------------------------------------------------------------



of Termination, if applicable) and interpreted consistently as a “separation
from service” under Section 409A of the Code (“Section 409A”).
1.11    “Disability” means the Executive’s inability to perform the primary
duties of Executive’s position for at least 180 consecutive days due to a
physical or mental impairment and confirmed by a medical examination to the
Company’s satisfaction.
1.12    “Good Reason” means (i) the assignment to the Executive of any duties
materially inconsistent with the Executive’s position, authority, duties or
responsibilities as of the date hereof or as of the date immediately preceding a
Change in Control, if applicable, or any other action by the Company that
results in a material diminution in such position, authority, duties or
responsibilities; (ii) a decrease in the Executive’s Base Salary or significant
decrease in annual or long term bonus opportunity; (iii) a material reduction in
any material benefits or other compensation provided to the Executive; (iv) the
Company requiring the Executive to be based at any office or location outside
the Houston metropolitan area; (v) the Company’s material failure to comply with
its obligations under this Agreement; or (vi) the Company giving Notice (as
defined in Section 2.1 (i)). For purposes of any determination regarding the
existence of Good Reason during the Change in Control Period, any good faith
determination by the Executive that Good Reason exists shall be presumed to be
correct unless the Company establishes by clear and convincing evidence that
Good Reason does not exist.
1.13    “Non-Qualifying Termination” means any termination of the Executive’s
employment with the Company and its subsidiaries other than a Qualifying
Termination.
1.14    “Normal Option Expiration Date” means the normal expiration of each of
the Stock Options without taking into account any accelerated expiration date
provisions relating to termination of employment, board membership or otherwise.
1.15    “Notice of Termination” means a written notice of the termination of the
Executive’s employment that (i) indicates the specific termination provision in
this Agreement relied upon, (ii) sets forth in reasonable detail, if applicable,
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (iii) if the Date of
Termination is other than the date of receipt of such notice, specifies the
termination date. The failure by the Executive to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Good
Reason shall not waive any right of the Executive hereunder or preclude the
Executive from asserting such fact or circumstance in enforcing the Executive’s
rights hereunder.
1.16    “Performance Awards” means any Stock Options or Restricted Stock Awards
granted to Executive with a stock price performance or other performance
requirement for vesting that has not been satisfied as of the Date of
Termination; provided, that employment by the Executive is not a performance
requirement.
1.17    “Plan” means any plan, program, practice, arrangement or policy.

2



--------------------------------------------------------------------------------



1.18    “Plan Economic Equivalent” means (i) the costs of a reasonable
comparable substitute Plan selected by the Executive and Company for any Plan
which does not permit the Executive’s continued participation after the Date of
Termination plus a gross up amount for any increases in net income taxes to the
Executive relating to such provision of a substitute Plan or (ii) if Executive
becomes covered by another benefit Plan, the Company’s incremental costs savings
of not providing such benefits to the Executive, commencing 30 days after
written notice from Executive to terminate such benefits plus any additional
reasonable Plan or benefit notice or termination period the Company reasonably
needs to receive costs savings.
1.19    “Prior Year Bonus” means the unpaid annual incentive bonus for the year
prior to the Date of Termination, if any, determined in accordance with the
Company’s incentive or annual bonus plan for the year prior to the Date of
Termination.
1.20    “Qualifying Termination” means (i) the Company’s termination of the
Executive’s employment with the Company for any reason other than for Cause or
Disability or death or (ii) the Executive’s termination of employment with the
Company within 60 days of the date upon which the Executive has knowledge of the
occurrence of an event that constitutes Good Reason. A transfer of the Executive
to any subsidiary of the Company shall not, in and of itself, be considered a
termination of employment hereunder as long as Good Reason does not otherwise
exist.
1.21    “Restricted Stock Awards” means restricted stock awards, restricted
stock units, phantom stock awards and other similar equity-based incentive
compensation awards granted to the Executive relating to stock of the Company;
provided, such awards exclude Stock Options.
1.22    “Stock Options” means stock options granted to the Executive to acquire
stock of the Company.
1.23    “Target” means as to any Performance Awards the greater of (i) 50% or
(ii) the target percentage or amount for such Performance Awards.
1.24    Other Terms. Other capitalized terms shall have the meaning indicated
within this Agreement.
II.
TERM AND POSITION

2.1    Term. This Agreement is effective as of the Commencement Date and
terminates on the fifth anniversary of the Commencement Date (the “Term”);
provided that, (i) beginning on the fifth anniversary of the Commencement Date
and each anniversary thereafter (each, an “Anniversary Date”) the Term shall be
extended by 12 months unless either party provides notice (the “Notice”) at
least 60 days before any such Anniversary Date of his or its intent to terminate
this Agreement as of such Anniversary Date, and (ii) if a Change in Control
occurs during the Term, this Agreement shall not expire until the later of (a)
the expiration of the Term or (b) the end of the Change in Control Period.

3



--------------------------------------------------------------------------------



2.2    Position. During the Term, the Executive shall serve as
__________________, or such other position agreed to in writing by the Company
and Executive.
III.
TERMINATION OF EMPLOYMENT

3.1    Termination by the Executive.
(a)    Termination for Good Reason. The Executive may terminate Executive’s
employment during the Term for Good Reason by delivering a Notice of Termination
to the Company in accordance with Section 6.8 within 60 days of the date upon
which the Executive has knowledge of the occurrence of the event purported to
constitute “Good Reason” hereunder. The Company shall have 30 days from the date
of the Executive’s Notice of Termination for Good Reason to the Company to cure
the Executive’s right to termination for Good Reason.
(b)    Termination Without Good Reason. The Executive may terminate Executive’s
employment during the Term without Good Reason by delivering a Notice of
Termination to the Company in accordance with Section 6.8 at least 15 days prior
to the effective date of such termination.
3.2    Termination by the Company.
(a)    Termination for Cause. The Company may terminate the Executive’s
employment during the Term for Cause by delivering to the Executive in
accordance with Section 6.8 a Notice of Termination and a copy of a resolution,
duly adopted by the affirmative vote of not less than a majority of the entire
membership of the Board of Directors of the Company (the “Board”), including at
least 66-2/3% of those members of the Board who are not employees of the Company
at a meeting of the Board called and held for the purpose (after reasonable
notice to the Executive and an opportunity for Executive, together with counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board, the Executive was guilty of conduct specified in the definition of
“Cause”.
(b)    Termination Without Cause. The Company may terminate the Executive’s
employment during the Term without Cause by delivering a Notice of Termination
to the Executive in accordance with Section 6.8.
3.3    Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Term. If the Company
determines in good faith that the Disability of the Executive has occurred
during the Term, it may give to the Executive a Notice of Termination in
accordance with Section 6.8 of this Agreement. In such event, the Executive’s
employment shall terminate effective on the 30th day after receipt of such
notice, provided that within the 30 days after such receipt, the Executive shall
not have returned to full-time performance of the Executive’s duties.

4



--------------------------------------------------------------------------------



IV.
BENEFITS UPON TERMINATION

4.1    Qualifying Termination Not Within the Change in Control Period. If,
during the Term, the Executive’s employment with the Company and its
subsidiaries is terminated in a Qualifying Termination and such termination does
not occur during a Change in Control Period:
(a)    the Company shall pay to the Executive in a cash lump sum within 30 days
after the Date of Termination, the sum of (i) all Accrued Obligations and (ii)
the product of one (1) times the sum of the Executive’s Base Salary and Annual
Bonus;
(b)    for one (1) year following the Date of Termination, or such longer period
as each Plan may provide, the Company shall continue medical, dental, and vision
benefits to the Executive and the Executive’s family at a level at least equal
to those that would have been provided if the Executive’s employment had not
been terminated under such Plan of the Company applicable to the Executive as of
the Date of Termination (with payment of the Plan Economic Equivalent as to each
Plan (i) that does not permit the Executive’s continued participation or (ii)
that the Executive becomes covered under another Plan with similar or comparable
benefits (after 30 days notice to the Company));
(c)    all Stock Options held by the Executive shall become immediately vested
and exercisable, and all Restricted Stock Awards held by the Executive shall
continue to vest as if the Executive was an employee of the Company for the two
(2) year period after the Date of Termination (“Vesting Period”); provided,
however, that for purposes of determining the Vesting Period with respect to
Restricted Stock Awards granted to Executive in connection with the commencement
of Executive’s employment with the Company, the Executive shall continue to vest
as if the Executive was an employee of the Company until such Restricted Stock
Awards are fully vested;
(d)    the Company shall pay the Executive the Current Annual Bonus when and if
(taking into account the performance conditions) annual bonuses for the year of
termination are paid to other executive officers of the Company;
(e)    the Executive shall be entitled to fully participate in the Company’s
401(k) plan for the calendar year with the Date of Termination including the
Company contributions based upon participation or matching (with payment of the
after-tax economic equivalent if and to the extent such is not permitted under
the Company’s 401(k) plan or by applicable law);
(f)    the Company shall pay to Executive the Prior Year Bonus when and if any
annual bonuses for the year prior to the Date of Termination are paid to other
executive officers of the Company; and
(g)    the Executive shall, as of such termination, be released by the Company
(including its subsidiaries) from any and all claims and causes of action of any

5



--------------------------------------------------------------------------------



kind or character arising from Executive’s employment with the Company
(including its subsidiaries and any board membership relating to employment) and
the Company shall indemnify and hold harmless the Executive against any such
claims or causes of action to the extent permitted by applicable law.
4.2    Qualifying Termination During the Change in Control Period. If, during
the Term, the Executive’s employment with the Company and its subsidiaries is
terminated in a Qualifying Termination and such termination occurs during a
Change in Control Period:
(a)    the Company shall pay to the Executive in a cash lump sum within 30 days
after the Date of Termination, the sum of (i) all Accrued Obligations and (ii)
the product of two (2) times the sum of the Executive’s Base Salary and Annual
Bonus;
(b)    for two (2) years following the Date of Termination, or such longer
period as each Plan may provide, the Company shall continue medical, dental, and
vision benefits to the Executive and the Executive’s family at a level at least
equal to those that would have been provided if the Executive’s employment had
not been terminated under such Plan of the Company applicable to the Executive
as of the Date of Termination (with payment of the Plan Economic Equivalent as
to each Plan (i) that does not permit the Executive’s continued participation or
(ii) that the Executive becomes covered by another Plan with similar or
comparable benefits (after 30 days notice to the Company));
(c)    all Stock Options and Restricted Stock Awards held by the Executive shall
become immediately vested and such Stock Options shall become immediately
exercisable; provided, that the Target shall immediately vest as to any
Performance Awards and the Executive shall continue to vest as to any
Performance Awards in excess of Target as if the Executive was an employee of
the Company after the Date of Termination.
(d)    the Company shall pay the Executive the Current Annual Bonus when and if
(taking into account the performance conditions) annual bonuses for the year of
termination are paid to other executive officers of the Company;
(e)    the Executive shall be entitled to fully participate in the Company’s
401(k) plan for the calendar year with the Date of Termination including the
Company contributions based upon participation or matching (with payment of the
after-tax economic equivalent if and to the extent such is not permitted under
the Company’s 401(k) plan or by applicable law);
(f)    the Company shall pay to Executive the Prior Year Bonus when and if any
annual bonuses for the year prior to the Date of Termination are paid to other
executive officers of the Company; and
(g)    the Executive shall, as of such termination, be released by the Company
(including its subsidiaries) from any and all claims and causes of action of any
kind or character arising from Executive’s employment with the Company

6



--------------------------------------------------------------------------------



(including its subsidiaries and any board membership relating to employment) and
the Company shall indemnify and hold harmless the Executive against any such
claims or causes of action to the extent permitted by applicable law.
Any provision in this Agreement to the contrary notwithstanding, if a Change in
Control occurs within six (6) months after the Date of Termination, which
constitutes a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of its assets within the
meaning of such terms under Section 409A, and if it is reasonably demonstrated
by the Executive that such termination of employment (x) was at the request of a
third party who had taken steps reasonably calculated to effect the Change in
Control or (y) otherwise arose in connection with or anticipation of the Change
in Control, then for all purposes of this Agreement the termination of the
Executive’s employment shall be deemed to have occurred during a Change in
Control Period. In such circumstance, the incremental taxable payments pursuant
to subsections (a)(ii), (b) and (c) as the result of deemed termination during a
Change in Control Period shall be made in the first regularly scheduled payroll
date following the Change in Control or, if later, the scheduled date of payment
in any bonus or other plan pursuant to which the payments are made.
Notwithstanding anything to the contrary in this Section 4.2, if the Date of
Termination is on or after the Executive’s 65th birthday, the Executive shall
not receive the benefits pursuant to (a)(ii), (b) or (e) of this Section 4.2.
4.3    Non-Qualifying Termination. If the Executive’s employment with the
Company and its subsidiaries is terminated in a Non-Qualifying Termination, this
Agreement shall terminate without further obligations to the Executive other
than Accrued Obligations; provided, that, if the Executive’s employment is
terminated due to Executive’s death or Disability, (i) the Company shall pay to
Executive (or his personal representative) the Current Annual Bonus when and if
(taking into account the performance conditions) annual bonuses for the year of
the Executive’s death or Disability are paid to other executive officers of the
Company, (ii) the Company shall pay to Executive (or his personal
representative) the Prior Year Bonus when and if any annual bonuses for the year
prior to the Executive’s death or Disability are paid to other executive
officers of the Company, and (iii) all Stock Options held by the Executive shall
become immediately vested and exercisable, and all Restricted Stock Awards held
by the Executive shall continue to vest as if the Executive was an employee of
the Company for the Vesting Period.
4.4    Option Exercise and Termination. All vested Stock Options granted to the
Executive (including Stock Options vested pursuant to this Agreement) shall be
exercisable for 24 months following the later of (a) the Date of Termination or
(b) the date that Executive ceases to be a member of the Board and a member of
the board of director of any of the Company subsidiaries; provided that the
exercise period shall (i) extend to any longer period for exercise of Stock
Options pursuant to the applicable stock option agreement or certificate for
such Stock Options and (ii) not extend beyond the Normal Option Expiration Date.
The Company as to Stock Options granted to the Executive may not (a) require the
exercise of such Stock Options, (b) reduce the exercise

7



--------------------------------------------------------------------------------



period for such Stock Options or (c) otherwise take action to circumvent the
exercise period for such Stock Options as provided above. The above provisions
shall supersede any contrary provisions in any stock option agreement, stock
option certificate or other document.
4.5    Section 409A Limitation.
(a)    Notwithstanding anything to the contrary in Sections 4.1 and 4.2,
the taxable amounts payable by the Company to the Executive pursuant to (a)(ii),
(d) and (e) of Section 4.1 or 4.2, as applicable, and other Company separation
pay plan amounts, if any, shall be paid on the 1st day following the 6th month
anniversary of the Date of Termination (“409A Deferred Date”) (or, if earlier,
the date of Executive’s death) if the Executive is a “specified employee”
pursuant to Section 409A. Notwithstanding anything to the contrary in Sections
4.1(b) and 4.2(b), with respect to the taxable amounts payable by the Company
for the time period after Executive would be entitled to continuation coverage
under a Company group health plan under Section 4980B of the Code if the
Executive elected such coverage and paid the applicable premiums, Executive
shall pay the monthly cost of the benefits consistent with the Company’s then
current practices and the Company shall reimburse the Executive within 30 days
after the Executive’s payment. Any reimbursements provided during an Executive’s
taxable year shall not affect the amount eligible for reimbursement in any other
taxable year and the right to premium reimbursement shall not be subject to
liquidation or exchange for another payment or benefit. Notwithstanding anything
to the contrary in Section 6.2, a payment pursuant to Section 6.2 shall be made
(i) on or after the 409A Deferred Date if such payment is conditioned upon
separation from service, (ii) on a monthly basis as to legal reimbursement,
payable on the 1st day of each month (subject to (i) above), (iii) no later than
the end of the taxable year of the Executive (or his estate), as applicable,
following the taxable year in which a reimbursable expense was incurred (subject
to (i) above), and (iv) no later than the end of the 3rd anniversary of the
Executive’s death.
(b)    Any payment or benefit that otherwise would be paid or provided
following the Date of Termination and that is subject to deferral pursuant to
Section 4.5(a) shall be accumulated and paid in a lump sum at the earliest date
which complies with the requirements of Section 409A. This Section 4.5 and the
Agreement shall be interpreted and construed consistent with Section 409A and
concomitant regulations in order to avoid the imposition of any additional taxes
and interest pursuant to Section 409A (“409A Taxes”).”
V.
NONCOMPETITION OBLIGATIONS

The Executive shall be subject to the following noncompetition obligations:
(a)    As consideration for the Severance Agreement as provided herein, the
Company and the Executive agree to the noncompetition obligations hereunder.
From the effective date of this agreement and continuing for a period of 12
months from the Date of

8



--------------------------------------------------------------------------------



Termination, the Executive shall not personally engage in any “Competitive
Activities” (as defined below) within any geographic area in the United States
or Australia in which the Company or any of its Affiliates is then engaged in
Competitive Activities (“Restricted Areas”); including, without limitation,
working for, owning, managing, operating, controlling or participating in the
ownership, management, operation or control of, or providing consulting or
advisory services to, any individual partnership, firm, corporation,
institution, entity or other person (“person”) engaged in Competitive Activities
within any Restricted Areas; provided, however, that the purchase or holding for
investment purposes only, of securities of a company shall not constitute
“ownership” or “participation in ownership” for these purposes so long as the
equity interest in any such company represents less than 5% of the outstanding
capital stock of such company. Anything herein to the contrary notwithstanding,
no person shall be deemed engaged in Competitive Activities if less than 5% of
its revenues are derived from “Competitive Activities” as defined in the next
paragraph.
For such purposes above, “Competitive Activities” mean any business activity
involving or relating to owning or operating wireless communication or broadcast
towers located in the Restricted Area; provided, however, that if the Company is
advised of a business opportunity by the Executive as provided below, and it
declines to pursue such business opportunity, the Executive shall be free to
pursue such business opportunity and such activity shall not be a “Competitive
Activity.” If after the Date of Termination the Executive becomes aware of a
business opportunity which involves a Competitive Activity in the Restricted
Area, the Executive shall fully advise (in writing and indicating that such
information is pursuant to this provision) the Company as to such opportunity
and will not pursue it except as provided herein. If, within 15 business days of
the Executive’s advising the Company of such business opportunity, the Board
fails to adopt a resolution (and provide a certified copy to the Executive) that
it will pursue such business opportunity, the Company will be deemed to have
declined to pursue such opportunity. If, after a vote by the Board in favor of
pursuing a business opportunity, the Company “fails to pursue” such opportunity,
then the Company, including for this purpose the Board, shall be deemed to have
declined to pursue such business opportunity as of the date it “fails to pursue”
such opportunity. “Fails to pursue” means that the Company has failed to pursue
such opportunity in a reasonable commercial manner and “fails to pursue” is
irrebutably presumed if (x) within 30 days of such vote, the Company has not
signed a confidentiality agreement with the parties representing such business
opportunity; (y) within 60 days of such vote, the Company has not begun the due
diligence process regarding such business opportunity; or (z) within 120 days of
such vote, the Company is not in active discussions, or has otherwise terminated
its discussions with the parties representing such business opportunity.
Notwithstanding anything to the contrary in this Section V(a), (i) activities
shall not be deemed to be “Competitive Activities” solely as a result of the
Executive’s being employed by or otherwise associated with a business of which a
unit is in competition with the Company but as to which unit Executive does not
have direct or indirect responsibility or direct involvement, and (ii) nothing
herein shall prohibit Executive from owning, managing, operating, controlling or
participating in the ownership, management, operation or control of, or being
employed by or engaged as an independent contractor

9



--------------------------------------------------------------------------------



for a law firm or other person engaged primarily in the performance of legal
services, and such activities shall not be deemed to be “Competitive
Activities”.
For purposes of this Agreement, “Affiliate” of a specified person means a person
that directly or indirectly controls, is controlled by, or is under common
control with the person specified.
(b)    For a period of 12 months from the Date of Termination, the Executive
shall not knowingly induce any employee of the Company or any of its Affiliates
to terminate his or her employment with the Company or any of the Affiliates to
work with or for the Executive or any of Executive’s future employers and
provided further that the Executive’s response to unsolicited requests for
employment references for employees of the Company shall not be a violation of
this restriction.
(c)    The Executive understands that the restrictions set forth in (a) and (b)
above may limit the Executive’s ability to engage in certain businesses in the
Restricted Areas during the 12-month period provided for in (a) and (b) above,
but acknowledges that the Executive will receive sufficiently high remuneration
and other benefits under this Severance Agreement to justify such restrictions.
The Executive acknowledges that money damages would not be sufficient remedy for
any breach of the provisions of (a) and (b) above by the Executive, and the
Company shall be entitled to enforce such provisions by specific performance and
injunctive relief as remedies for such breach or any threatened breach. Such
remedies shall not be deemed the exclusive remedies for such breach, but shall
be in addition to all remedies available at law or in equity to the Company,
including without limitation, the recovery of damages from the Executive and the
Executive’s agents involved in such breach and remedies available to the Company
pursuant to other agreements with the Executive. Notwithstanding the foregoing,
in the event that the Executive and/or the Executive’s agents breach the
restrictions set forth in clauses (a) and/or (b), the Company shall in no
circumstances be entitled to recover damages or other compensation in respect of
all such breaches in excess of 50% of the amount paid to Executive pursuant to
Section 4.1(a)(ii) or 4.2(a)(ii), as applicable.
(d)    It is expressly understood and agreed that the Company and the Executive
consider the restrictions contained in (a) and (b) above to be reasonable and
necessary to protect the business of the Company. Nevertheless, if any of the
aforesaid restrictions are found by an arbitrator or a court having jurisdiction
to be unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions therein set forth to be
modified by such arbitrator or court so as to be reasonable and enforceable and,
as so modified by such arbitrator or court, to be fully enforced.
VI.
MISCELLANEOUS PROVISIONS

6.1    Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other Plan provided by the Company or any of its Affiliates and for
which the Executive may qualify (including, without limitation, any insurance
benefits relating to death or Disability of the Executive), nor shall anything
herein limit or otherwise affect such

10



--------------------------------------------------------------------------------



rights as the Executive may have under any other agreements with the Company or
any of its Affiliates; provided that, by executing this Agreement, the Executive
acknowledges Executive’s ineligibility for, and waives any other right Executive
may have to receive, any other severance or termination benefits provided by the
Company or its subsidiaries. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any Plan of the Company or any
of its Affiliates (other than any severance plan or program of the Company and
its subsidiaries) at or subsequent to the Date of Termination shall be payable
in accordance with such Plan except as explicitly modified by this Agreement.
6.2    Other Payments and Obligations. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement. The Company
agrees to pay, from time to time promptly upon invoice, to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of any contest or controversy (regardless of the outcome
thereof and whether or not litigation is involved) by the Company, the Executive
or others of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof; provided
any contest or dispute is not in bad faith by the Executive.
6.3    Confidential Information.
(a)During the Term and thereafter, the Executive shall not, without the written
consent of the Chief Executive Officer of the Company (“CEO”) or the Board
(including an applicable committee of the Board) disclose to any person, other
than (i) an employee of the Company, (ii) a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by the
Executive of Executive’s duties as an executive of the Company, (iii) to the
extent required by applicable law (including any rule or regulation) or (iv) to
the extent necessary to enforce Executive’s rights pursuant to this Agreement,
any material confidential information obtained by Executive while in the employ
of the Company or its subsidiaries with respect to any of the products,
improvements, formulas, designs or styles, processes, customers, methods of
distribution or methods of manufacture of the Company or its subsidiaries, the
disclosure of which Executive knows will be materially damaging to the Company;
provided, however, that confidential information shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by the Executive) or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that conducted by the Company. Information concerning a
business opportunity described in Section V (a) which the Company declines or
“fails to pursue” shall not constitute information for purposes of this section.

11



--------------------------------------------------------------------------------



(b)Any and all inventions made, developed or created by the Executive (whether
at the request or suggestion of the Company or otherwise, whether alone or in
conjunction with others, and whether during regular hours of work or otherwise)
during the period of Executive’s employment by the Company or its subsidiaries,
which may be directly or indirectly useful in, or relate to, the business of or
tests being carried out by the Company or any of its subsidiaries, will be
promptly and fully disclosed by the Executive to an appropriate executive
officer of the Company and shall be the Company’s exclusive property as against
the Executive, and the Executive will promptly deliver to an appropriate
executive officer of the Company all papers, drawings, models, data and other
material relating to any invention made, developed or created by Executive as
aforesaid.
(c)The Executive will, upon the Company’s request and without any payment
therefor, execute any documents necessary or advisable in the opinion of the
Company’s counsel to direct issuance of patents to the Company with respect to
such inventions as are to be the Company’s exclusive property as against the
Executive under Section 6.3 (b) above or to vest in the Company title to such
inventions as against the Executive; provided, however, that the expense of
securing any such patent will be borne by the Company.
(d)The foregoing provisions of this Section 6.3 shall be binding upon the
Executive’s heirs, successors and legal representatives.
(e)In no event shall an asserted violation of the provisions of this Section 6.3
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement.
6.4    Release and Agreement. As a condition to the receipt of any compensation
and benefits under this Severance Agreement, if the Executive’s employment with
the Company is subject to a Qualifying Termination, the Executive must first
execute a release and agreement (“Release”), in a reasonable commercial form,
which shall release the Company and its subsidiaries and their officers,
directors, employees and agents from any and all claims or causes of action
arising out of the Executive’s employment with the Company or its subsidiaries
on the termination of such employment and thereafter not revoke the Release;
provided, however, that the Release shall not release the Company or its
subsidiaries from their respective obligations under this Agreement, or their
respective obligations to the Executive with respect to rights of
indemnification or contribution, whether under this Agreement, the Certificate
of Incorporation or Bylaws of the Company or otherwise. Notwithstanding any
provision herein to the contrary, if Executive has not delivered to the Company
the executed Release on or before the 170th day after the Date of Termination,
Executive shall forfeit all payments and benefits payable under Section 4.1 or
4.2 (other than Accrued Obligations), as applicable; provided however, that
Executive shall not forfeit such amounts and benefits if (i) the Company has not
delivered to Executive the required Release on or before the 30th day following
the Date of Termination or (ii) such requirement is not necessary to avoid 409A
Taxes. If a payment or benefit could otherwise be paid or provided in different
calendar years as a result of the Release requirements, such payment shall be
paid or provided in

12



--------------------------------------------------------------------------------



the later calendar year. The performance of the Company’s obligation herein and
the receipt of the payments and benefits provided herein to the Executive shall
constitute full settlement of all such claims and causes of action and shall
provide consideration for the Release.
6.5    Indemnification: D&O Coverage
(a)    If the Executive is made a party, is threatened to be made a party, or
reasonably anticipates being made a party, to any Proceeding by reason of the
fact that Executive is or was a director, officer, member, employee, agent,
manager, trustee, consultant or representative (“Agent”) of the Company or any
of its Affiliates or is or was serving at the request of the Company or any of
its Affiliates, as an Agent of another person or if any Claim is made, is
threatened to be made, or is reasonably anticipated to be made, that arises out
of or relates to the Executive’s service in any of the foregoing capacities,
then the Executive shall promptly notify the Company in writing and be
indemnified and held harmless to the fullest extent permitted or authorized by
the Certificate of Incorporation or Bylaws of the Company as in effect on the
Date of Termination (subject to any limitations imposed by applicable law),
against any and all costs, expenses, liabilities and losses (including, without
limitation, reasonable attorneys’ and other professional fees and charges,
judgments, interest, expenses of investigation, penalties, fines, ERISA excise
taxes or penalties and amounts paid or to be paid in settlement) incurred or
suffered by the Executive in connection therewith or in connection with seeking
to enforce Executive’s rights under this Section 6.5(a), and such
indemnification shall continue as to the Executive even if she has ceased to be
an Agent of the Company or other person and shall inure to the benefit of the
Executive’s heirs, executors and administrators. The failure to give prompt
notice shall only reduce the indemnification obligation to the extent, if any,
that the Company is damaged by such breach. The Executive shall be entitled to
prompt advancement of any and all costs and expenses (including, without
limitation, reasonable attorneys’ and other professional fees and charges)
incurred by Executive in connection with any such Proceeding or Claim to the
fullest extent permitted or authorized by the Certificate of Incorporation or
Bylaws of the Company as in effect on the Date of Termination (subject to any
limitations imposed by applicable law), any such advancement to be made promptly
after Executive gives written notice, supported by reasonable documentation,
requesting such advancement. Such notice shall include, to the extent required
by applicable law, an undertaking by the Executive to repay the amounts advanced
to the extent that Executive is ultimately determined not to be entitled to
indemnification against such costs and expenses. Nothing in this Agreement shall
operate to limit or extinguish any right to indemnification, advancement of
expenses, or contribution that the Executive would otherwise have (including,
without limitation, by agreement or under applicable law). For purposes of this
Agreement, “Claim” shall include, without limitation, any claim, demand,
request, investigation, dispute, controversy, threat, discovery request, or
request for testimony or information and “Proceeding” shall include, without
limitation, any actual, threatened, or reasonably anticipated, action, suit or

13



--------------------------------------------------------------------------------



proceeding, whether civil, criminal, administrative, arbitral, investigative,
appellate, formal, informal or other.
(b)    Neither the failure of the Company (including its Board, independent
legal counsel or stockholders) to have made a determination prior to the
commencement of any Proceeding concerning payment of amounts claimed by the
Executive under Section 6.5(a) that indemnification of the Executive is proper
because Executive has met the applicable standard of conduct, nor a
determination by the Company (including its Board, independent legal counsel or
stockholders) that the Executive has not met such applicable standard of
conduct, shall create a presumption that the Executive has not met the
applicable standard of conduct.
(c)    A directors’ and officers’ liability insurance policy (or policies) shall
be kept in place until the sixth anniversary of the Date of Termination,
providing coverage to the Executive that is no less favorable to Executive in
any respect (including with respect to scope, exclusions, amounts, and
deductibles) than the coverage then being provided to any other present or
former senior executive or director of the Company.
6.6    Successors.
(a)    This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.
6.7    Statements Concerning Company or Executive. The Executive shall refrain
from willfully and knowingly making any public statement, whether oral or
written, about the Company, any of its Affiliates, any Executive Officer or any
Board Member, that is disparaging or defamatory to any such person. The Company
shall use best commercial efforts to cause each Executive Officer and Board
Member to refrain from making any public statement, whether oral or written,
that is disparaging or defamatory to the Executive. For purposes of this Section
6.7, an “Executive Officer” is the CEO and any officer directly reporting to the
CEO, and a “Board Member” is any individual that is a member of the Board. A
violation or threatened violation of any of the above prohibitions may be
enjoined by any court with jurisdiction. The rights afforded under this
provision are in addition to any and all rights otherwise afforded by applicable
law. Nothing shall prevent the Executive or the Company from truthfully and
publicly

14



--------------------------------------------------------------------------------



correcting incorrect statements or from making truthful disclosures to the
extent required (i) by law, by a government agency having supervisory authority
over the business of the Company or any of its Affiliates or by any arbitrator,
mediator or administrative or legislative body (including a committee thereof)
with apparent jurisdiction or (ii) to enforce this Agreement.
6.8    Notices. All notices and other communications hereunder shall be in
writing and shall be given by (i) personal delivery, (ii) registered or
certified mail, return receipt requested, postage prepaid, addressed as
indicated below or (iii) nationally recognized overnight courier, with written
confirmation of receipt, addressed as indicated below:
If to the Executive:
Home address as currently shown on
Human Resources Department records of
Executive’s business unit. The current home
address is:
_______________________
_______________________
_______________________
If to the Company:
Crown Castle International Corp.
1220 Augusta Drive, Suite 600
Houston, Texas 77057
Attention:    General Counsel/Corporate Secretary
A party may change address by written notice of such change in accordance
herewith. Notice and communications shall be effective when actually received by
the addressee.
6.9    Stock Retention. Executive acknowledges that the Company has established
certain guidelines relating to the retention of a minimum number of shares of
Company common stock (“Retained Stock”) during the employment of the executive
officers by the Company (including any of its subsidiaries) and that such
guidelines will be applicable to Executive. Such guidelines shall permit the
Executive to sell shares of Company common stock, including Retained Stock, in
order to satisfy any taxes arising from the receipt by the Executive of Company
common stock pursuant to any Stock Option or Restricted Stock Award, and shall
not require the Executive to purchase any shares of Company common stock. The
number of shares of Retained Stock shall be adjusted for stock splits, stock
dividends, spin offs and other relevant changes in the Company’s capital
structure. Retained Stock shall include (i) restricted stock issued to Executive
that is no longer subject to a forfeiture restriction, (ii) stock held in an
individual retirement account, 401(k) plan or other qualified plan pursuant to
the Code for the primary benefit of the Executive and/or Executive’s spouse and
(iii) stock held by the Executive’s spouse. Restricted stock granted to the
Executive by the Company that is subject to forfeiture restrictions shall not be
counted as Retained Stock.

15



--------------------------------------------------------------------------------



6.10    Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
6.11    Withholding. The Company may withhold from any amount payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
6.12    Waiver. The Executive’s failure to insist upon strict compliance with
any provision hereof shall not be deemed to be a waiver of such provision or any
other provision thereof.
6.13    Entire Agreement. This Agreement contains the entire understanding of
the Company and the Executive with respect to the subject matter hereof.
6.14    At Will Employment. The Executive and the Company acknowledge that the
employment of the Executive by the Company is “at will”.
6.15    Choice of Law. This Agreement shall be governed by the law of Texas,
without regard to its choice of law provisions.
6.16    Counterparts. This Agreement may be executed in two or more
counterparts.
IN WITNESS WHEREOF, the Executive and the Company have entered into this
Agreement effective as of the date first written above in multiple originals.


COMPANY: 
CROWN CASTLE INTERNATIONAL CORP.


 
EXECUTIVE:
By:
 
 
 
 
 
Name:
 
 
 
 
Date:
 
 
Date:
 




16



--------------------------------------------------------------------------------



SCHEDULE I
“Change in Control” shall mean:
(a)    the acquisition by any individual, entity or group (within the meaning of
Sections 13 (d) (3) or 14 (d) (2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 40% or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
of Control: (i) any acquisition by the Company if no Person (excluding those
Persons described in clauses (ii) and (iii) of this proviso) owns 40% or more of
the Outstanding Company Common Stock or Company Stock Voting Securities after
such acquisition, (ii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (iii) any acquisition by a corporation pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and (iii)
of subsection (c), below, are satisfied.;
(b)    individuals who constitute the Board at the date of this Severance
Agreement (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board;
(c)    the occurrence of a reorganization, merger or consolidation, unless,
following such reorganization, merger or consolidation, (i) more than 50% of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such reorganization, merger or consolidation in substantially the same
proportions as their ownership, immediately prior to such reorganization, merger
or consolidation, of the

17



--------------------------------------------------------------------------------



Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (ii) no Person (excluding the Company, any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
reorganization, merger or consolidation and any Person beneficially owning,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, 40% or more of the Outstanding Company Common Stock or Outstanding
Company Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 40% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such reorganization, merger or
consolidation or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors and (iii) at least a majority of the members of the board of directors
of the corporation resulting from such reorganization, merger or consolidation
were members of the Incumbent Board at the time of the execution of the initial
agreement providing for such reorganization, merger or consolidation; or
(d)    the occurrence of: (i) a complete liquidation or dissolution of the
Company, (ii) the sale or other disposition of all or substantially all of the
assets of the Company, or (iii) a similar transaction or series of transactions,
other than to a corporation, with respect to which following such sale or other
disposition, (A) more than 50% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding the Company and any employee benefit plan (or related trust) of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 40% or more of
the Outstanding Company Common Stock or Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 40% or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (C) at
least a majority of the members of the board of directors of such corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.

18

